Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Lynch (U.S. Pub. No. 2017/0287392) discloses a display device (Lynch, electronic device 10 with display 14, Figure 3), comprising:
a display layer (Lynch, OLED layer 44, Figure 4), comprising a plurality of display units (Lynch, OLEDs 66, Figure 7), each of the display units comprising a plurality of sub-pixels (Lynch, OLEDs 66 may be arranged in groups within the display to form pixels.  Pixels may include groups of OLEDs 66 (e.g., three or four) emitting different colors, particularly complementary colors such as red, cyan, green, magenta, blue, yellow, white, and combinations thereof. Figure 7, ¶ [0050]);
at least one sensor group (Lynch, sensor layer 42, Figure 4), disposed on a light emitting side of the display layer (Lynch, top side of the OLED layer 44, Figure 4), and each comprising a plurality of sensors (Lynch, photodetectors 55, Figure 7), wherein an orthographic projection of one of the sensors on the display layer has an overlapping area with an arranging area of one of the display units on the display layer, respective portions, lying in overlapping areas, of the display units corresponding to different sensors in the same sensor group are the same; As 
a processor (Lynch, controller 62, Figure 7), coupled to each of the sensors (Lynch, Photodetectors 55 may be coupled to the OLED controller 62 by way of photodetector lines                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                        
                    ,...                         
                            
                                
                                    P
                                
                                
                                    k
                                
                            
                        
                    . Figure 7, ¶ [0052]), 
wherein the plurality of sensors in the same unit sensor group are configured to, when corresponding display units display same image data, respectively detect actual brightness data of the respective display unit corresponding to each of the sensors, and transmit a plurality of actual brightness data to the processor (Lynch, photodetectors 55 adjacent to OLEDs 66 provide the controller 62 with information related to the aging characteristics of OLEDs 66.  Photodetectors 55 may be coupled to the OLED controller 62 by way of photodetector lines                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                        
                    ,...                         
                            
                                
                                    P
                                
                                
                                    k
                                
                            
                            .
                        
                      In some embodiments as shown in FIG. 7, each photodetector 55 may be disposed with an OLED 66 in a 1:1 ratio.  Each photodetector 55 measures the light emitted by its respective OLED 66 and transmits this measurement to the OLED controller 62.  Photodetectors 55 may measure the chromaticity (color) and brightness of emitted light.  The OLED controller 62 may determine compensation adjustments to each OLED 66 based on a comparison between the measured and target values for color and/or brightness of each OLED 66. Figure 7, ¶ [0052]), and 
the processor is configured to receive the actual brightness data transmitted by each of the sensors (Lynch, photodetectors 55 adjacent to OLEDs 66 provide the controller 62 with information related to the aging characteristics of OLEDs , and when the actual brightness data does not coincide with target brightness data, determine brightness compensation data of the display unit to which the actual brightness data belongs according to a difference between the actual brightness data and the target brightness data (Lynch, Photodetectors 55 may measure the chromaticity (color) and brightness of emitted light.  The OLED controller 62 may determine compensation adjustments to each OLED 66 based on a comparison between the measured and target values for color and/or brightness of each OLED 66. Figure 7, ¶ [0052]).
Lynch does not expressly teach the orthographic projection of the one of the sensors on the display layer is overlapped with a part of an arranging area of each of the plurality of sub-pixels comprises in the one of the display units on the display layer; Lynch teaches a photodetector with each of the sub-pixels and not a photodetector overlapping with a plurality of sub-pixels as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 2-6 and 14-16, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 10, Lynch (U.S. Pub. No. 2017/0287392) discloses a brightness detecting method (Lynch, method 100 for employing photodetectors 55 to 
a display layer (Lynch, OLED layer 44, Figure 4), comprising a plurality of display units (Lynch, OLEDs 66, Figure 7), each of the display units comprising a plurality of sub-pixels (Lynch, OLEDs 66 may be arranged in groups within the display to form pixels.  Pixels may include groups of OLEDs 66 (e.g., three or four) emitting different colors, particularly complementary colors such as red, cyan, green, magenta, blue, yellow, white, and combinations thereof. Figure 7, ¶ [0050]);
at least one sensor group (Lynch, sensor layer 42, Figure 4), disposed on a light emitting side of the display layer (Lynch, top side of the OLED layer 44, Figure 4), and each comprising a plurality of sensors (Lynch, photodetectors 55, Figure 7), wherein an orthographic projection of one or the sensors on the display layer has an overlapping area with an arranging area of one of the display units on the display layer and respective portions lying in overlapping area, of the display units corresponding to different sensors in the same sensor group are the same; As shown in figures 4 and 7 of Lynch, each of the photodetectors 55 are the same and each photodetector overlaps/corresponds to an OLED 66 in the array. 
a processor (Lynch, controller 62, Figure 7), coupled to each of the sensors (Lynch, Photodetectors 55 may be coupled to the OLED controller 62 by way of photodetector lines                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                        
                    ,...                         
                            
                                
                                    P
                                
                                
                                    k
                                
                            
                        
                    . Figure 7, ¶ [0052]), 
the brightness detecting method comprising,
controlling the plurality of display units in the display layer to display same image data, the plurality of display units corresponding to the at least one sensor group                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                        
                    ,...                         
                            
                                
                                    P
                                
                                
                                    k
                                
                            
                            .
                        
                      In some embodiments as shown in FIG. 7, each photodetector 55 may be disposed with an OLED 66 in a 1:1 ratio.  Each photodetector 55 measures the light emitted by its respective OLED 66 and transmits this measurement to the OLED controller 62. Figure 7, ¶ [0052]);
respectively detecting actual brightness data of each of the plurality of display units, and determining whether the actual brightness data coincides with target brightness data (Lynch, photodetectors 55 adjacent to OLEDs 66 provide the controller 62 with information related to the aging characteristics of OLEDs 66.  Photodetectors 55 may be coupled to the OLED controller 62 by way of photodetector lines                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                        
                    ,...                         
                            
                                
                                    P
                                
                                
                                    k
                                
                            
                            .
                        
                      In some embodiments as shown in FIG. 7, each photodetector 55 may be disposed with an OLED 66 in a 1:1 ratio.  Each photodetector 55 measures the light emitted by its respective OLED 66 and transmits this measurement to the OLED controller 62.  Photodetectors 55 may measure the chromaticity (color) and brightness of emitted light.  The OLED controller 62 may determine compensation adjustments to each OLED 66 based on a comparison between the measured and target values for color and/or brightness of each OLED 66. Figure 7, ¶ [0052]); and
determining brightness compensation data of the display unit to which the actual brightness data belongs according to a difference between the actual brightness data and the target brightness data when the actual brightness data does not coincide with the target brightness data (Lynch, Photodetectors 55 may .
Lynch does not expressly disclose controlling the plurality of display units in the display layer to display same image data, 
the orthographic projection of the one of the sensors on the display layer is overlapped with a part of an arranging area of each of the plurality of sub-pixels comprises in the one of the display units on the display layer;
Lim (U.S. Pub. No. 2006/0220576) teaches a display driving method controlling the plurality of display units in the display layer to display same image data (Lim, while scan driving signals are applied to the scan electrodes of respective pixels, data driving signals having the same data pulse width are applied to the data electrodes of the respective pixels.  Ideally, if the data driving signals having the same data pulse width are applied to the data electrodes of the respective pixels, the pixels will emit visible light having the same brightness.  However, due to problems in a manufacturing process of the electron emission panel, the brightness of each of the respective pixels may vary.  For this reason, to detect the brightness characteristics of the respective pixels, data driving signals having the same data pulse width are applied to the respective pixels.  That is, by applying the same data driving voltage having the same data pulse width to the respective pixels, the brightness characteristics of the respective pixels can be detected. Figure 5, ¶ [0065]),

Thus, Lynch, as modified by Lim, detects pixel brightness unevenness in order to compensate and drive the pixels to provide uniform brightness.
Lynch, as modified by Lim, does not expressly teach the orthographic projection of the one of the sensors on the display layer is overlapped with a part of an arranging area of each of the plurality of sub-pixels comprises in the one of the display units on the display layer; Lynch teaches a photodetector with each of the sub-pixels and not a photodetector overlapping with a plurality of sub-pixels as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 11-13 and 17-20, these claims are allowable as they depend upon allowable independent claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691